Citation Nr: 0921014	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a throat disability 
manifested by hoarseness, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a throat disability manifested by hoarseness.  
By decision dated November 2008, the Board concluded that new 
and material evidence had been received since a July 1989 
determination that had originally denied the claim, and 
reopened the claim for service connection.  The Board then 
remanded the claim for additional development of the record.  
As the requested evidence has been received, the case is 
again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for reactive lymph nodes, 
status post excision, midline mandibular area, evaluated as 
noncompensable.

2.  A throat disability, if present, was manifested many 
years after service, and there is no competent medical 
evidence linking it to service or to a service-connected 
disability.


CONCLUSION OF LAW

A throat disability manifested by hoarseness was not incurred 
in or aggravated by active service, nor is it proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a March 2005 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A January 2008 letter advised the 
appellant of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  The case was thereafter readjudicated in 
September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, and the reports of VA 
examinations.  

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing argument regarding his claim.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  While the notice letter did not specifically address 
secondary service connection, the Veteran's notice of 
disagreement, and more specifically, his substantive appeal 
reflect his actual knowledge of the need to submit evidence 
reflecting a link between his service connected condition and 
his claimed condition.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has been granted service connection for reactive 
lymph nodes, status post excision, midline mandibular area, 
evaluated as noncompensable.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose that the Veteran was seen 
in the mental hygiene clinic in February 1952 and reported 
that 
he had been nervous, with a choking sensation at night for 
several months.  The impression was anxiety reaction.  The 
following month, a 1-centimeter nodule, 
nontender, and freely movable, in the midline was noted.  In 
April 1952, it was indicated that the mass was swollen and 
less tender.  A seven-day course of Penicillin was 
prescribed.  A small, pecan-sized cyst, now tender, was noted 
in the mid-line-submandibular area on the separation 
examination in December 1952.

When hospitalized by the VA in January 1957, a small, 
submental mass was removed.  The diagnosis was lymph node, 
reactive (midline submental).

The Veteran complained of hoarseness of six months duration 
in March 1989.  He stated that his throat periodically became 
heavy and swollen.  He also reported occasional shortness of 
breath secondary to his throat.  The assessment was throat 
hoarseness.  He was seen again the following month and said 
his throat was very sore.  An examination showed that all 
throat tissues were somewhat edematous.  

The Veteran was examined by the VA in July 1994, March 2005, 
and December 2008.  The same physician conducted each 
examination.  He noted on the most recent examination that 
the Veteran had claimed on each examination that he had 
numbness and a choking feeling in the area of the surgery.  

The evidence against the Veteran's claim includes the medical 
findings of record.  In this regard, there is nothing in the 
service treatment records to suggest any chronic throat 
condition.  It must be observed that following an October 
1953 VA examination, it was specifically noted that there was 
no disease of the throat.  

Of even greater significance is the conclusion reached on the 
VA examinations in 1994, 2005 and 2008.  The December 2008 VA 
examination report shows that the examiner stated that he had 
reviewed the claims folder, as he had done on his prior 
examinations.  The examiner pointed out that during service, 
the Veteran had developed a large knot under his skin and 
anterior neck, just below the mandible.  He stated that 
hoarseness is in the vocal cord area, which is well away from 
the problem he had.  He added that the vocal cords are 
approximately 4 centimeters from the site of the removal of 
the reactive lymph node.  When the Veteran stated that he had 
trouble swallowing and was always "spitting up stuff and has 
like a choking feeling and hoarseness," and he pointed to 
the vocal cord area, the examiner reiterated that this was 
not near the original surgical site.  The examiner emphasized 
that the reactive lymph node was simply underneath the skin 
and not involved with the esophagus, trachea or the vocal 
cords.  He further stated that he had performed general 
surgery and had removed many lymph nodes from the neck.  He 
commented that it was only a superficial lymph node just 
under the skin and it could not interfere with swallowing or 
cause any problems such as choking or hoarseness since it was 
not in the area of the vocal cords, esophagus or trachea.  
The diagnosis was status post removal of a reactive lymph 
node from just under the mandible with residual scarring.  He 
noted that the Veteran seemed to be slightly hoarse.  He 
concluded that there was no indication of any problems of 
chronic hoarseness or throat disorder during service and that 
the removal of a reactive lymph node just under the skin, and 
nowhere near the voice box or larynx, would not be causing, 
and would not be related in any way to the Veteran's claims 
of hoarseness.  

The only evidence supporting the Veteran's claim that he has 
a throat disability manifested by hoarseness consists of his 
statements.  Although he is competent to state his symptoms, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  In contrast, the 
medical opinion of record is predicated on a review of the 
claims folder, and the Board finds that it is of greater 
probative value than the Veteran's allegations regarding the 
relationship of any current throat disability to service or 
his service-connected reactive lymph node.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claims for service connection for a 
throat disability manifested by hoarseness, to include on a 
secondary basis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Service connection for a throat disability manifested by 
hoarseness, to include on a secondary basis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


